                       UNITED STATES DISTRICT COURT                          JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SA CV 18-01544-DOC (DFMx)                            Date: November 19, 2018

Title: SILVIA RAMOS v. WALMART, INC., ET AL.


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                  Not Present
             Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present



      PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                 MOTION TO REMAND [12]

       Before the Court is Plaintiff Silvia Ramos (“Ramos” or “Plaintiff”) Motion to
Remand (“Motion”) (Dkt. 12). The Court finds this matter appropriate for resolution
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving
papers and considered the parties’ arguments, the Court GRANTS Plaintiff’s Motion to
Remand.
I.    Background

      A.     Facts

       The Court adopts the facts as set out in Plaintiff’s Complaint (“Compl.”) (Dkt. 1-
2). In October 2012, Plaintiff began working as a produce associate for for Defendants
Wal-Mart, Inc. and Wal-Mart Associates, Inc. (collectively, “Defendant Employers”).
Compl. ¶ 8. On July 27, 2017, Plaintiff was involved in a car accident and sustained
injuries to her left arm, chest, and other areas of her body. Id. ¶ 10. Immediately
thereafter Plaintiff reported these injuries to Defendant including but not limited to her
immediate manager, George Orozco; her assistant store manager, Mohammed Almustafa,
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

    Case No. SA CV 18-01544-DOC (DFMx)                                                     Date: November 19, 2018
                                                                                                            Page 2


and her department manager, Cassandra (last name unknown). Id. The next day, Plaintiff
was seen by her doctor who provided her with a note placing her off work until August 1,
2017. Id. ¶ 11. Upon her return, Plaintiff’s work activity was restricted as follows: no
lifting more than five pounds and no lifting overhead for one week. Id. Plaintiff
immediately provided a copy of her doctor’s note to her three managers. Id.

       On July 31, 2017, Plaintiff received a call from Defendant Maryann Smith
(“Defendant Smith,” and together with Defendant Employers, “Defendants”), a fourth
manager in Defendant Employers’ Human Resources Department, inquiring why Plaintiff
was not at work. Id. ¶ 12. Plaintiff explained she was recently in a car accident and had
been excused from work by her doctor. Id. Plaintiff further explained that she provided a
copy of her doctor’s note to her three immediate supervisors and offered to provide a
copy to Defendant Smith as well. Id.

       Defendant Smith responded by rejecting Plaintiff’s offer to provide a copy and
advising Plaintiff that her absences were not approved. Id. ¶ 13. On the spot, Defendant
Smith gave Plaintiff the option of resigning or being fired, which Plaintiff alleges
constructively terminated her employment. Id. According to Plaintiff, Defendant
Employers constructively terminated Plaintiff’s employment because Plaintiff was
physically disabled or perceived to be disabled, and requested reasonable accommodation
for her physical disability. Id. ¶ 14.

       At all times, each defendant was the agent of each of the other defendants and was
acting within the course and scope of employment. Id. ¶ 5.

       On May 31, 2018, Plaintiff filed a complaint with the Department of Fair
Employment and Housing (“DFEH”) and received a Notice of Case Closure and Right-
to-Sue letter the same day. Id. ¶ 5.1 One June 1, 2018, Plaintiff provided notice of the
DFEH complaint and Right-to-Sue letter to Defendants. Id.

           B.      Procedural History

       On June 4, 2018, Plaintiff filed the Complaint in the Superior Court of California,
County of Orange. See Compl. Plaintiff brings nine state-law claims: (1) disability
discrimination against Defendant Employers and Does; (2) failure to accommodate
against Defendant Employers and Does; (3) failure to engage in interactive process
against Defendant Employers and Does; (4) retaliation against Defendant Employers and

1
    The Court notes that the Complaint repeats paragraph numbers. This citation refers to Paragraph 5 on Page 2.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                     Date: November 19, 2018
                                                                                         Page 3


Does; (5) failure to prevent harassment, discrimination, and retaliation against Defendant
Employers and Does; (6) violations of California Family Rights Act against Defendant
Employers and Does; (7) retaliation for requesting/taking California Family Rights Act
leave against Defendant Employers and Does; (8) wrongful termination against
Defendant Employers and Does; and (9) intentional infliction of emotional distress
(“IIED”) against all Defendants. Id. ¶¶ 15–119.

       On August 28, 2018, Wal-Mart filed its Answer to the Complaint with the
Superior Court. Not. of Removal (Dkt. 1) ¶ 8. On August 29, 2018, Defendants removed
the case to this Court based on diversity jurisdiction. See Not. of Removal (Dkt. 1). On
September 26, 2018, Plaintiff filed the instant Motion. On October 5, 2018, Defendants
opposed (“Opp’n”) (Dkt. 13) and on October 12, 2018, Plaintiff replied (“Reply”) (Dkt.
14).

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
pertinent part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       A federal court has diversity jurisdiction if: (1) the controversy is between
“citizens of different States,” and (2) the amount in controversy exceeds the sum or value
of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
removed to the federal court if a plaintiff and a defendant are citizens of the same state.
See 28 U.S.C. § 1332(a). However, removal is proper despite the presence of a non-
diverse defendant where that defendant is fraudulently joined as a sham defendant. See
Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). In the Ninth Circuit, a non-diverse
defendant is deemed a sham defendant if, after all disputed questions of fact and all
ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff
could not possibly recover against the party whose joinder is questioned. Kruso v. Int’l
Tel. & Tel. Corp., 872 F.2d 1416, 1426 (9th Cir. 1989). The failure to state a claim
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                    Date: November 19, 2018
                                                                                        Page 4


against the non-diverse defendant must be “obvious according to the well-settled rules of
the state.” United Comp. Sys. v. AT&T Corp., 298 F.3d 756, 761 (9th Cir. 2002).

        The “general presumption” is that the inclusion of a defendant residing in the same
state as the plaintiff is not for the sole purpose of defeating diversity jurisdiction.
Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). This
presumption requires defendants to “do more than show that the complaint at the time of
removal fails to state a claim against the non-diverse defendant.” Padilla v. AT&T Corp.,
697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (internal citations omitted). Defendant must
also show that, even if a plaintiff’s claims do not meet the necessary pleading
requirements at the time of removal, he “could not re-allege at least one of them to do
so.” Suelen v. Wells Fargo Bank, N.A., No. C-13-002 MEJ, 2013 WL 1320697, at *4
(N.D. Cal. Apr. 1, 2013). “[R]emand must be granted unless the defendant shows that the
plaintiff would not be afforded leave to amend his complaint to cure [the] purported
deficiency.” Id. In other words, “[i]f there is a non-fanciful possibility that plaintiff can
state a claim under [state] law against the non-diverse defendants [,] the court must
remand.” Macey v. Allstate Property and Cas. Ins. Co., 220 F.Supp. 2d 1116,1117 (N.D.
Cal. 2002). Lastly, a fraudulent joinder “must be proven by clear and convincing
evidence.” Hamilton Materials, Inc., 494 F.3d at 1206.

III.   Discussion

        The threshold issue in this case is whether the Court has subject matter
jurisdiction. Defendants removed the action to this Court on the grounds that non-diverse
Defendant Smith was fraudulently joined. See Not. of Rem. at 6. The parties do not
dispute that both Plaintiff Ramos and Defendant Smith are citizens of California, which
facially defeats diversity jurisdiction. See Mot. at 1. However, according to Defendants,
Plaintiff cannot state a claim for IIED against Defendant Smith because (1) the claim is
subject to the manager’s privilege under the Worker’s Compensation Action (“WCA”);
and (2) Plaintiff pleads no outrageous conduct or intentional harm to establish a claim of
IIED. Not. of Rem. at 6–10. The Court addresses each argument in turn to determine
whether Plaintiff can plausibly recover against non-diverse Defendant Smith on her IIED
claim. See AT&T Corp., 298 F. 3d at 761 (“If a plaintiff fails to state a cause of action
against a resident defendant, and the failure is obvious according to the well-settled rules
of the state, the joinder is fraudulent[.]”).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                    Date: November 19, 2018
                                                                                        Page 5


       A.     Whether The WCA Pre-empts Plaintiff’s Claims

       Defendants argue that remand is improper because Plaintiff’s claim for IIED
against Defendant Smith is pre-empted by the WCA. Opp’n at 2. According to
Defendants, Plaintiff has pleaded nothing more than personnel actions which cannot
support individual supervisor liability. Id. at 3. Defendants argue that the alleged conduct
undertaken by Defendant Smith is conduct that is a normal part of the employment
relationship. Id. at 3–4. Plaintiff argues that because the allegations relate to retaliatory
and discriminatory behavior, the IIED claim is viable and not pre-empted by the WCA.
Reply at 3–4.

        Under California law, workers’ compensation provides the exclusive remedy for
an IIED claim that is based solely on alleged personnel activity. See Cal. Lab. Code §
3600, et seq. For the WCA to bar an IIED claim: (1) the employer’s conduct must not
contravene fundamental public policy; and (2) the employer’s conduct must be within the
normal risks of the employment relationship. Livitsanos v. Superior Court, 2 Cal. 4th
744, 754–55 (1992) (if “the employer’s conduct neither contravenes fundamental public
policy nor exceeds the inherent risks of the employment,” it is not actionable in a civil
suit)). Discriminatory conduct exceeds the bounds of a normal employment relationship.
Accardi v. Superior Court, 17 Cal. App. 4th 341, 352 (1993), as modified on denial of
reh'g (Aug. 20, 1993) (“The Legislature, however, did not intend that an employer be
allowed to raise the exclusivity rule for the purpose of deflecting a claim of
discriminatory practices.”); Nazir v. United Airlines, Inc., 178 Cal. App. 4th 243, 288
(2009) (“a claim for [IIED] arising out of employment is ‘not barred where the distress is
engendered by an employer’s illegal discrimination practices.’”) (citation omitted).

        In Miklosy v. Regents of Univ. of California, 44 Cal. 4th 876, 902 (2008), the
California Supreme Court affirmed its holding in Livitsanos and related cases and held
that the Livitsanos exceptions were not of any help to the plaintiffs in that whistleblower
retaliation context. The Court held that the exception for conduct that “contravenes
fundamental public policy” is aimed at “permitting a Tameny action to proceed despite
the workers’ compensation exclusive remedy rule.” Id. at 902–03. As to the exception for
conduct that “exceeds the risks inherent in the employment relationship,” the Court held
that “it might seem at first blush to apply here—based on the argument that
whistleblower retaliation is not a risk inherent in the employment relationship—but we
rejected this same argument [before].” Id. Following Miklosy, the California Courts of
Appeal have attempted to define the type of intentional conduct that falls within an
exception to the exclusivity provisions.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                   Date: November 19, 2018
                                                                                       Page 6


        At least one recent decision held that Miklosy did not overturn the longstanding
view that discriminatory conduct exceeds the bounds of a normal employment
relationship and stretches beyond the WCA’s preemption in the context of a claim under
the Fair Employment and Housing Act. See Light v. Dep't of Parks & Recreation, 14
Cal. App. 5th 75, 101 (2017) (“[A]bsent further guidance from our Supreme Court, we
are unwilling to abandon the longstanding view that unlawful discrimination and
retaliation in violation of FEHA falls outside the compensation bargain and therefore
claims of intentional infliction of emotional distress based on such discrimination and
retaliation are not subject to workers’ compensation exclusivity.”) This Court has
continued to hold that neither discrimination nor harassment is a normal incident of
employment and thus is not within the exclusive remedy provisions of the WCA. See,
e.g., Arnaud v. Little Caesar Enterprises, Inc., No. EDCV1801316DOCKKX, 2018 WL
4772274, at *5 (C.D. Cal. Oct. 1, 2018).

        Here, Plaintiff alleges that she received a call from Defendant Smith inquiring
why Plaintiff was not at work. Compl. ¶ 12. Plaintiff explained that she was recently in a
car accident and had been excused from work by her doctor. Id. Plaintiff further
explained that she provided a copy of her doctor’s note to her immediate supervisors and
offered to provide a copy to Defendant Smith as well. Id. Defendant Smith responded by
rejecting Plaintiff’s offer and advising Plaintiff that her absences were not been approved.
Id. ¶ 13. On the spot, Defendant Smith gave Plaintiff the option of resigning or being
fired, effectively constructively terminating Plaintiffs employment. Id. The Court need
not at this stage determine whether these allegations alone are sufficient to state a claim
for discriminatory conduct that exceeds the bounds of a normal employment relationship
and survives pre-emption by the WCA. See Padilla v. AT &T Corp., 697 F.Supp.2d 1156,
1159 (C.D. Cal. 2009) (“Remand must be granted unless the defendant shows that the
plaintiff ‘would not be afforded leave to amend his complaint to cure [the] purported
deficiency.’”). The alleged conduct, such as immediately rejecting Plaintiff’s offer to
provide a doctor’s note and advising Plaintiff that her absences were not approved, may
indeed exceed the bounds of a normal employment relationship based on disability
discrimination. When viewed in conjunction with the other facts in the Complaint—
including the allegation that Defendant Employers fired Plaintiff “because Plaintiff was
physically disabled or perceived to be disabled”—there is a non-fanciful possibility that
Plaintiff’s claim is not pre-empted by the WCA. Compl. ¶ 14; see Macey, 220 F. Supp.
2d at 1117. Thus Defendants’ argument that Defendant Smith was fraudulently joined
fails on this basis.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                      Date: November 19, 2018
                                                                                          Page 7


       B.    Whether Plaintiff Can Satisfy The Elements Of An IIED Claim

       Next, the Court addresses whether Plaintiff sufficiently alleges a non-fanciful
possibility that Defendant Smith’s conduct was outrageous or caused intentional harm for
the purposes of establishing a claim of IIED.

       Defendants argue that Plaintiff has failed to sufficiently plead outrageous conduct.
Opp’n at 6. Specifically, Defendants argue that the alleged facts relate exclusively to
Smith’s personnel management activity and do not reflect outrageous conduct, or intent
to cause distress, and therefore are insufficient to form a basis for an IIED claim against
Smith. Id. at 7. Plaintiff responds that she satisfies the elements of an IIED claim as
Defendant Smith’s disability discrimination amounts to extreme and outrageous conduct.
Mot. at 9.

       The elements of a claim for intentional infliction of emotional distress are: “(1)
extreme and outrageous conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional distress; (2) the plaintiff's
suffering severe or extreme emotional distress; and (3) actual and proximate causation of
the emotional distress by the defendant's outrageous conduct.” Hughes v. Pair, 46 Cal.
4th 1035, 1050 (2009) (internal quotation marks omitted). “[C]onduct is ‘outrageous'
when it is so extreme as to exceed all bounds of that usually tolerated in a civilized
community.” Id. at 1050–51 (internal quotation marks omitted).

        Plaintiff has sufficiently alleged a non-fanciful that Defendant Smith engaged in
outrageous conduct. The decision in Calero v Unisys Corp., 271 F. Supp. 2d 1172, 1178
(N.D. Cal. 2003) is instructive. There, the Court held that it was possible that plaintiff
could be able to establish a cause of action for IIED where the defendant terminated the
plaintiff even though he regularly kept the defendant informed as to his condition
following a car accident and stated that he would bring in a doctor’s note when he
returned to work. Id. Although the plaintiff did not detail the egregiousness of the
conduct of which he complained, he did allege that he notified the defendant of his
injuries and that he would not be returning to work. Id. He then alleged that nonetheless
the defendant sent plaintiff a letter terminating him for failure to notify of his absence. Id.
Ultimately the District Court remanded as a state court could possibly find that plaintiff
has established a cause of action for IIED. Id.

       Here, Plaintiff bolsters allegations of disability discrimination with additional facts
stating that she received authorization from her doctor to not report for work, that she
immediately provided a copy of her doctor’s note to immediate supervisors, and that she
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 18-01544-DOC (DFMx)                                     Date: November 19, 2018
                                                                                         Page 8


offered to provide a copy to Defendant Smith who refused this offer and advised Plaintiff
that her absences were not approved. Compl. ¶11–13. Defendant Smith thereafter gave
Plaintiff the option of resigning or being fired. Id. ¶ 13. The Court finds that a state court
could possibly find that Plaintiff has established a cause for IIED.

IV.    Costs and Fees

        Following remand of a case upon unsuccessful removal, the district court may, in
its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal. Conversely, when an objectively reasonable basis exists, fees should be
denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court declines
to award attorney’s fees because Defendants’ removal was objectively reasonable in part
given the uncertainty following the holding in Miklosy.

V.     Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand
and REMANDS this action to the Superior Court of the State of California, County of
Orange.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11
 CIVIL-GEN                                                             Initials of Deputy Clerk: djl
